Per Curiam..
1. This is a suit for a divorce. The complaint charges cruelty and inhuman treatment, and the commission of adultery by the defendant. The defendant is the owner of about $4,500 worth of personal property, and real estate of the probable value of $8,000. Soon after the commencement of the suit it was stipulated between the parties that the defendant would pay $200 to enable the plaintiff to prosecute her suit, and $20 a month during the pendency of the suit. The $200 was paid as agreed upon, and the alimony until the decree of the court below on January 15, 1905. Since that time no payment of alimony has been made. The court below granted a decree in favor of the plaintiff, dissolving the bonds of matrimony *299existing between her and the defendant, and gave her $1,000 permanent alimony and an undivided one third interest in the defendant’s real estate. From this decree, the defendant appeals. The question for decision is one of fact, and it is sufficient that from an examination of the testimony we concur with the trial court in the conclusion reached. The decree will therefore be affirmed, but the amount of the permanent alimony will be increased, so as to cover $20 a month from the date of the decree in the court below until the final decree here.
2. The defendant will be adjudged to pay the costs of the appeal, but the decree of the court below may stand as to the costs in that court. Modified.